Citation Nr: 0319584	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-43 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
bilateral plantar calluses, and bilateral fasciitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975, from July 1977 to October 1978, and from June 1981 to 
July 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claim for an 
increased rating for bilateral pes planus, bilateral plantar 
calluses, and bilateral fasciitis.  

The Board remanded the case in March 2000 for the RO to issue 
a statement of the case (SOC) concerning the issue of an 
increased rating for pseudofolliculitis barbae and tinea 
cruris.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The Board also remanded the case so the RO could 
obtain the veteran's VA clinical records and have him 
examined to obtain a medical opinion concerning the severity 
of his bilateral pes planus, bilateral plantar calluses, and 
bilateral fasciitis.  In his VA Form 21-4138, Statement in 
Support of Claim dated November 14, 2001, the veteran stated 
that he did not wish to pursue the claim for an increased 
rating for pseudofolliculitis barbae and tinea cruris.  So 
that issue is not before the Board.

During the course of this appeal the veteran repeatedly has 
made references to other claims, aside from those at issue, 
but none are currently before the Board.  38 C.F.R. § 20.200 
(2002).  So they are referred to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected disability of the feet is 
manifested by moderate bilateral pes planus, plantar 
calluses, severe metatarsalgia, and pain on use, but there is 
no marked pronation, displacement or spasm of the Achilles 
tendons, or extreme tenderness of the plantar surfaces.  

2.  The veteran's service-connected disability of the feet is 
not more than severe.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for bilateral pes planus, bilateral plantar calluses, and 
bilateral fasciitis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and eliminated the well-grounded- claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); see Holliday v. Principi, 14 Vet. 
App. 280, 284-86 (2001) (holding all sections of VCAA are 
retroactive).  To implement the provisions of VCAA, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The regulations as they apply to this case 
were not meant to confer any rights in addition to those 
provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

The requirements of the VCAA are met where the appellant was 
fully notified and aware of the type of evidence required to 
substantiate the claim and that no additional assistance 
would aid in further developing the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The November 2002 supplemental SOC (SSOC) set forth the 
requirements of the VCAA.  The appellant has been advised of 
the evidence necessary to substantiate the claim, by means of 
the SOC, the supplemental SOC (SSOC), the Board remand of 
March 2000.  That remand was to obtain VA clinical records, 
which are now on file, and afforded the veteran a VA rating 
examination, which has also been done.  Additionally, in 
April 1997 the veteran cancelled his scheduled hearing before 
a traveling member of the Board.  

The Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  

Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 a 30 percent 
rating is warranted for either severe bilateral pes planus or 
pronounced unilateral pes planus, and a maximum 50 percent 
rating is warranted for pronounced bilateral pes planus.  
Severe pes planus encompasses objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Pronounced pes planus 
encompasses marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo-achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

Under the rating criteria for evaluation of disabilities of 
the feet, Diagnostic Codes 5276 through 5284, no rating 
higher than 30 percent is provided for except under 
Diagnostic Code 5276, as above, and Diagnostic Code 5278 for 
bilateral claw foot (pes cavus) (which the Board notes is the 
opposite of pes planus).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The symptoms of the bilateral pes planus, bilateral plantar 
calluses, and bilateral fasciitis, include pain and 
tenderness, particularly in the areas of his calluses and 
under some of the metatarsal heads, giving rise to the recent 
diagnoses of severe metatarsalagia.  The criteria for a 30 
percent rating under Diagnostic Code 5276 include 
characteristic callosities as well as pain on manipulation 
and use accentuated.  Pain with use is, therefore, included 
as a criterion for the 30 percent rating currently in effect, 
and an increased rating to compensate for any functional 
limitation due to pain is not warranted.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

VA examination in September 1994 found that the veteran had 
pronation of the feet.  However, there is no other clinical 
notation which indicates that the pronation is marked.  The 
veteran has tenderness of the feet, particularly in the areas 
of his calluses and metatarsal heads.  VA examination in July 
1988 yielded a diagnosis of plantar fasciitis, which was also 
diagnosed by Dr. Rubio in July 1991.  On VA examination in 
1990 he had pain on stretching of the plantar fascia and on 
VA examination in December 1991 he had tenderness of the 
plantar fascia at the insertions of the os calcis.  On the 
other hand, VA examinations in December 2001 and August 2002 
wound no tenderness or pain of the plantar fascia, although 
there was severe bilateral metatarsalgia due to pes planus 
and calluses.  Those examinations specifically found that 
there was no clinical evidence of plantar fasciitis.  
However, even if the metatarsalgia equates to criterion of 
plantar tenderness, it is not shown to be severe, as required 
by Diagnostic Code 5276.  Moreover, another element required 
by Diagnostic Code 5276 for a 50 percent rating is also not 
shown.  Specifically, VA examinations in December 2001 and 
August 2002 found that the veteran's heel cords (the Achilles 
tendons) did not deviate laterally.  There is no clinical 
evidence of displacement or of spasm of the Achilles tendons.  

In the absence of the stated criteria for a 50 percent 
rating, whether the symptoms are alleviated by orthopedic 
shoes or appliances is not determinative of the evaluation to 
be assigned.  In this case there is no question regarding 
which of two evaluations would more properly classify the 
severity of the service-connected disability.  See 38 C.F.R. 
§§ 4.7, 4.21.  Thus, it is the conclusion of the Board that 
the criteria for a rating in excess of 30 percent have not 
been met.  

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Rather, the VA examination 
in December 2001 noted that he had retired from the U.S. Post 
Office in 1998 due to a condition other than his feet.  
Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  





ORDER

The claim for an increased rating for bilateral pes planus, 
bilateral plantar calluses, and bilateral fasciitis is 
denied.  



	                        
____________________________________________
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

